I concur in judgment only since I believe the trial court did not have jurisdiction to order ODMRDD to enter into a contract with an agency to provide protective services for Ann Stouffer. The trial court in effect mandated that ODMRDD perform an act which the trial court found to be a clear legal duty of that department. In other words, the probate court issued a writ of mandamus without following the statutory procedure set forth in R.C. Chapter 2731. I believe mandamus to be the proper remedy because it is inconceivable to me that the legislature would charge the department with the duty to develop a plan for protective services, remove its authority to implement the plan directly, and then give the department discretion to hire agencies to implement the plan if the department saw fit. In sum, I believe that ODMRDD has a clear legal duty to enter into contracts to provide protective services under R.C. 5123.56et seq. However, in order to compel the performance of such a duty, a petition or complaint in mandamus is a procedural prerequisite.